NOT PRECEDENTIAL

                      UNITED STATES COURT OF APPEALS
                           FOR THE THIRD CIRCUIT
                              ________________

                                     No. 18-3231
                                  ________________

     JULIUS CEPHAS, on behalf of himself and the members of LOCAL 1694-1,
       International Longshoremen’s Association, AFL-CIO; PAUL CUTLER;
                      EMMETT FOSTER; SALLY CHAPMAN

                                           v.

 INTERNATIONAL LONGSHOREMEN’S ASSOCIATION; HAROLD J. DAGGETT,
individually and as the presiding officer of the International Longshoremens Association;
    WILLIAM ASHE, JR., as trustee for Local 1694-1, International Longshoremens
   Association, AFL-CIO; BRIAN WITIW, as trustee for Local 1694-1, International
                         Longshoremens Association, AFL-CIO


                                    Julius Cephas,
                                              Appellant
                                   ______________

                     Appeal from the United States District Court
                               for the District of Delaware
                         (D.C. Civ. Action No. 1-16-cv-00316)
                    District Judge: Honorable Richard G. Andrews
                                     _____________

                     Submitted Under Third Circuit L.A.R. 34.1(a)
                                September 10, 2019
                                 ______________

        Before: HARDIMAN, GREENAWAY, JR., and BIBAS, Circuit Judges.

                          (Opinion Filed: September 11, 2019)
                                     ______________

                                        OPINION*
                                     ______________


GREENAWAY, JR., Circuit Judge.

       This appeal arises from a union dispute in which Appellee International

Longshoreman’s Association, AFL-CIO (“ILA”) imposed a trusteeship over Local

1694-1,1 removed all of its officers, and barred Appellant Julius Cephas from running for

any union office for three years. These measures resulted from a hearing in which the

ILA hearing committee found that Local 1694-1’s officers had maintained an unfair and

discriminatory seniority system and had impeded an investigation into complaints about

this system. Cephas and his fellow officers instituted this action seeking to dissolve the

trusteeship, to seek reinstatement to their positions, and to rescind the suspension of

Cephas’s right to run for office. The trusteeship was lifted during the pendency of the

proceedings below, so, on August 9, 2018, the District Court dismissed the claims

regarding dissolution and reinstatement as moot.

       Cephas informed the District Court that he continued to seek rescission of his

suspension, which began on April 25, 2016 and would not end until April 25, 2019. The

District Court exercised jurisdiction over the remaining claims on that premise and




       *
        This disposition is not an opinion of the full Court and pursuant to I.O.P. 5.7
does not constitute binding precedent.
       1
        Local 1694-1 represents individuals working in cargo handling and warehousing
functions at the Delaware State Port Corporation.

                                              2
granted summary judgment in favor of the ILA on September 10, 2018. Cephas v. Int’l

Longshoremen’s Ass’n, AFL-CIO, 2018 WL 4326939, at *2–3, *5 (D. Del. 2018).

Cephas timely appealed to us, but the suspension ran its course during the pendency of

his appeal. So now mootness is again implicated.

       The doctrine of mootness is one of the limitations to the federal judicial power

contained in the Case or Controversy Clause of Article III of the Constitution. U.S.

Const. art. III, § 2, cl.1. It persists throughout the life of the lawsuit, including on appeal.

Hamilton v. Bromley, 862 F.3d 329, 335 (3d Cir. 2017). Along with mootness, the object

of the suite of requirements stemming from the Case or Controversy Clause is to ensure

that we, the federal judiciary, respect the proper role of the courts in a democratic society.

Id. at 334–35 (referring to mootness, standing, ripeness, the political-question doctrine,

and the prohibition on advisory opinions). Mootness in particular is implicated when

“developments occur during the course of adjudication that eliminate a plaintiff’s

personal stake in the outcome of a suit or prevent a court from being able to grant the

requested relief.” Id. at 335 (internal quotation marks and citation omitted). The latter is

the case here: that the ban against Cephas has run its course means that we are unable to

grant him the relief he seeks. In other words, we cannot bring an end to something that

has already ended.

       Cephas asks that we nonetheless take up his case through an exception. The

exception to mootness that he invokes applies where “the issue is deemed a wrong

capable of repetition yet evading review.” Id. (internal quotation marks and citation

omitted). In his efforts to have the ban rescinded, Cephas’s principal argument has been


                                               3
that he was not provided the requisite notice that the ILA hearing—which he

characterizes as solely a trusteeship proceeding—could result in his being disciplined.

As a consequence, he contends that, in the absence of a Court ruling on the issue, “other

union members will inevitably find themselves facing member discipline in a trusteeship

proceeding.” Appellant’s Reply Br. 17.

       To support this contention, Cephas directs us to the Supreme Court’s decision in

International Organization of Masters, Mates & Pilots v. Brown, 498 U.S. 466 (1991).

The case involved a candidate for union office in a prior election who complained about a

union rule that prevented his being provided mailing labels containing the names and

addresses of union members in advance of the union’s nominating convention. Id. at

468–70. “[E]ven though [the candidate’s] campaign literature ha[d] been distributed and

even though he lost the election by a small margin,” the Court held that the case was not

moot. Id. at 473. It deemed the controversy “sufficiently capable of repetition to

preserve [its] jurisdiction” because (1) the complainant “may well” run for office again,

and (2) “the [u]nion’s rule would again present an obstacle to preconvention mailing

. . . .” Id.; see also id. n.8 (noting that the “Secretary of Labor ha[d] persuaded the

District Court to order a new election” and that the “Respondent remain[ed] a

candidate”).

       This case is inapposite, and we are unpersuaded.

       As an initial matter, nothing in the record indicates that the ILA has adopted a rule

that it will discipline union members by way of proceedings that are designated as only

pertaining to trusteeship. At every turn, the ILA has urged that it provided Cephas the


                                              4
requisite notice of the charges against him, and the District Court granted judgment in its

favor in that regard. Cephas, 2018 WL 4326939 at *4 (“The [ILA hearing committee]

properly heard all charges against Cephas under both . . . [the] disciplinary provisions and

. . . the trusteeship provision in a consolidated hearing.” (emphasis added)).

       By the same token, the exception Cephas identifies is a narrow one that “applies

only in exceptional situations where (1) the challenged action is in its duration too short

to be fully litigated prior to cessation or expiration, and (2) there is a reasonable

expectation that the same complaining party will be subject to the same action again.”

Hamilton, 862 F.3d at 335 (internal quotation marks and citation omitted) (emphases

added). Unlike the union rule at issue in Brown, the wrong Cephas complains of is

“necessarily predicated on the unique features of a particular series of events . . . .” Id. at

336 (internal quotation marks omitted) (quoting N.J. Tpk. Auth. v. Jersey Cent. Power &

Light, 772 F.2d 25, 33 (3d Cir. 1985)). To again be subject to the same restrictions on his

ability to run for office in the same manner, Cephas would not only have to run for office,

but he would also have to be elected, he and his new band of fellow officers would have

to engage in behavior that is viewed as warranting the ILA’s intervention, and, despite

those charges “referenc[ing] allegations of violations” of disciplinary provisions,

Appellant’s Op. Br. 12, he would have to not receive sufficient notice that discipline was

in play. “Nothing on this record apprises us of the likelihood of a similar chain of events

. . . .” Jersey Cent. Power & Light, 772 F.2d at 33.

       We will dismiss accordingly.




                                               5